DISSENTING OPINION TO REFUSAL OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
BAIRD, Judge.
On direct appeal, appellant raised five points of error contending he received ineffective assistance of counsel at the punishment stage of his trial. The Court of Appeals addressed appellant’s points of error under the standard announced in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), and affirmed. Gann v. State, 818 S.W.2d 69 (Tex.App.-Houston [1st Dist.] 1991). However, the Strickland standard is not the proper standard to gauge the effectiveness of counsel at the punishment stage of a non-capital trial. As we held in Craig v. State, 825 S.W.2d 128 (Tex.Cr.App.1992), the standard announced in Ex parte Duffy, 607 S.W.2d 507 (Tex.Cr.App.1980), is utilized when analyzing the effectiveness of counsel during the punishment phase of non-capital trials.
In Craig, we remanded the case to the Court of Appeals with instructions to reconsider the defendant’s claims of ineffective assistance of counsel in light of Ex parte Duffy. To be consistent we should summarily grant appellant’s petition for discretionary review and remand this cause to the Court of Appeals to address appellant’s points of error in light of Ex parte Duffy.
With these comments, I respectfully dissent.